EXHIBIT 10.44


Confidentiality, Noncompetition and Nonsolicitation Agreement


In consideration of my employment by CPI Corp., a Missouri corporation (the
“Company”), as reflected in the Offer of Employment between myself and the
Company dated December 23, 2005, which is attached hereto, I hereby agree as
follows:
 
    1.          During the term of my employment and thereafter, I agree that
all records, data lists, lists of actual or potential customers or suppliers,
account information, pricing policies, sales and promotional techniques and
practices, services and products, files, reports, notes, strategic or business
plans, compilations or other recorded matter and copies or reproductions
thereof, relating to the operation and activities of the Company and/or its
affiliates which are not generally known to the public or those persons engaged
in (a) business(es) similar to that/those conducted by the Company and/or its
affiliates and which were made or received by, or which become known to, me
during the term of my employment (hereinafter referred to as “Confidential
Information”) are, respectively, the exclusive property of the Company and/or
its affiliates and I hold the same as trustee for the Company and/or its
affiliates and subject to the respective control of the Company and/or its
affiliates.  I therefore agree that:


                        (i)
I will abide by any and all policies regarding confidentiality and with the
terms and provisions of this Confidentiality, Noncompetition and Nonsolicitation
Agreement (the “Agreement”);



                        (ii)
I will not at any time during the term of this Agreement or thereafter, except
in the performance of my duties hereunder, use or permit any third person to use
or disclose directly or indirectly any such Confidential Information or any
trade secrets (including, but not limited to, using or permitting any third
person to use Confidential Information or trade secrets to solicit any customer
of the Company or any of its affiliates);



                        (iii)
I will return promptly upon termination of my employment for whatever reason, or
at any time at the request of the board of directors or the Chief Executive
Officer of the Company (or in the event of my death, my personal representative
will return promptly) to the Chief Executive Officer, all Company property in my
possession or control including, without limitation, personal computer(s), keys,
credit cards, and records (whether stored electronically or otherwise) and
including any and all copies of records, drawings, writings, blueprints,
materials, memoranda and other tangible manifestations of and pertaining to
Confidential Information or trade secrets, regardless of by or for whom the same
were prepared;



                        (iv)
in the event any of the restrictions contained in the covenants set forth in
this Section 1 are deemed unreasonable by any court, the Company and I agree
that the court may reduce such restriction(s) to ones it deems reasonable to
protect the Company and/or its affiliates; and



                        (v)
the Company and I agree that the provisions of this Section 1 will be enforced
pursuant to Section 3 below.



For purposes of this Agreement, an “affiliate” of the Company means a company
which either controls, is controlled by or is under common control with the
Company.


    2.          (a)    During the term of my employment with the Company, and
for a period ending one (1) year following the effective date of my termination
of employment by the Company (the “Non-Compete Period”), I agree that I will not
directly or indirectly:
 
                                         (i)
without the prior written authorization of the Company, whether alone or as an
employee, officer, agent, consultant, entrepreneur, venturer, owner,  partner or
stockholder, engage in any business in direct competition with the Company or
any of its affiliates;



                                         (ii)
solicit business from any individual or entity that is a client, customer or
supplier of the Company or any affiliate on the date of termination (or who was
such a client, customer or supplier of the Company within the one (1) year prior
to the effective date of my termination of employment by the Company);

 
 
 
 
 
 

 
                                         (iii)
request, induce or advise any such customer, or any distributor or supplier of
the Company or any affiliate to withdraw, curtail or cancel their business with
the Company or any affiliate;



                                         (iv)
request, induce, attempt to induce or advise any employees, consultants, or
other personnel to terminate their relationships or breach their agreements with
the Company or any affiliate; and



                                         (v)
solicit for employment or employ any individual employed by the Company or any
affiliate as of the date of termination; or

 
                                         (vi)
directly or indirectly, aid or abet any other person or entity to undertake any
of the activities described in paragraphs (i) through (v) above.

 
        (b)           Notwithstanding anything stated herein to the contrary,
the covenants set forth in this Section 2 will not apply to the passive
ownership of up to five percent (5%) of the securities of any publicly-traded
corporation listed on a national securities exchange or traded on the
over-the-counter markets.


        (c)           I hereby agree and acknowledge that the duration and scope
applicable to the covenant not to compete or solicit described in this Section 2
are fair, reasonable and necessary, that I have received adequate compensation
for such obligations, and that these obligations would not prevent me from
earning a livelihood.  If, however, for any reason any court determines that the
restrictions in this Section 2 are not reasonable, that the consideration is
inadequate or that I have been prevented from earning a livelihood, such
restrictions will be interpreted, modified or rewritten to include as much of
the duration and scope identified in this Section 2 as will render such
restrictions valid and enforceable.


         (d)           The Company and I agree that the provisions of this
Section 2 will be enforced pursuant to Section 3 below.
 
    3.          I agree that in the event of my breach or violation or attempted
breach or violation of Sections 1 and/or 2, the provisions may be enforced by an
injunction in a suit in equity, and that a temporary or preliminary injunction
or restraining order may be granted immediately upon the commencement of any
such suit and without notice.  In the event of a breach or violation or
attempted breach or violation by me of the provisions of Section 2, I agree that
an amount of time equal to the time period during which such a breach or
violation exists will be added to the duration of the restrictions in Section
2.  The existence of any claim or cause of action I may have against the Company
or an affiliate, whether predicated on this Agreement or otherwise, will not
constitute a defense to the enforcement of my obligations hereunder.
 
    4.          I hereby acknowledge that upon my breach of any of the covenants
contained in this Agreement, the Company will suffer irreparable damages for
which the remedy at law will be inadequate.  I agree and acknowledge that my
violation of any of the provisions of this Agreement shall result in a
forfeiture by me of any amounts potentially payable under the Plan, whether
vested or otherwise.
 
    5.          I recognize that this Agreement does not set forth all terms of
my employment by the Company and that during my employment with the Company I
will be required to comply with all reasonable rules and regulations relating to
such employment as may from time to time be promulgated by the Company.  It is
my understanding that the Company may terminate my employment by it at any time,
with or without Cause (as such term is defined in the Offer of Employment).  The
Company hereby acknowledges that, except for the express covenants and
conditions set forth herein and in the Offer of Employment, I have not agreed to
waive or otherwise relinquish any rights I may otherwise have under applicable
employment and/or labor laws or pursuant to other agreements with or policies of
the Company, regarding or arising out of the termination of my employment.
 
    6.          This Agreement contains the entire understanding and agreement
between the parties as to the subject matter hereof and cannot be amended,
modified or supplemented in any respect, except by a subsequent written
agreement entered into by both parties.
 
    7.          This Agreement is binding upon and will inure to the benefit of
any successor to the Company whether by way of a merger, purchase, consolidation
or otherwise.  All of the Company’s affiliates and all successors and assigns of
the Company are third-party beneficiaries of the covenants contained
herein.  Such restrictive covenants are intended for the benefit of, and may be
enforced by, the Company’s successors and assigns and any of the Company’s
affiliates.
 
    8.          The Company and I further agree that, in the event of any
litigation at law or at equity with regard to the enforcement or interpretation
of this Agreement, the prevailing party shall be entitled to be reimbursed for
all reasonable attorneys’ fees and costs incurred, at trial and through all
levels of appeal, as a result of such litigation.
 
    9.          This Agreement shall be construed in accordance with and
governed by the substantive laws of the State of Missouri (regardless of the law
that might otherwise govern under applicable Missouri principles of conflicts of
laws).




IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
shown below.


 
EXECUTIVE:                            CPI CORP.

         
/s/Keith W. Laakko
   
By: /s/Paul C. Rasmussen
 
Keith W. Laakko
   
Paul C. Rasmussen
 
 
   
Its: Chief Exeuctive Officer
 

 
 
 
 
 
                                       






